Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 08/04/2022.
Claims 5 and 6 have been amended.
Claims 1-4 have been cancelled.
Claims 11-12 have been withdrawn from consideration.

Examiner Amendment
This application is in condition for allowance except for the presence of claims 11-12 directed to non-elected claims of Group II, without traverse, (refer to Non-Final Rejection filled on May 31th, 2022).  Accordingly, claims 11-12 have been cancelled and claims 5-10 and 13-14 are presented for examination.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 5-10 and 13-14, filed on 08/04/2022 have been fully considered and they are persuasive. Particularly, on pages 6-7 of the Applicant’s Response, applicants argued that Kimu ‘904 does not disclose the limitations of independent claim including: “the etching stopper layer includes the first wiring line; a metal layer formed of the same material as a material of the plurality of second wiring lines in the same layer as a layer of the plurality of second wiring lines is provided along an extending direction of the plurality of first wiring lines in an island shape between the opening and the flattening film and covers the etching stopper layer exposed from the opening and a peripheral end portion of the opening; and the first wiring line and the metal layer are electrically connected to each other through the opening” and “the flattening film is provided in the opening such that the opening is filled with the flattening film; the opening is formed along a first wiring line of the plurality of first wiring lines so as to overlap the first wiring line and not to overlap a second wiring line of the plurality of second wiring lines”. The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 5-10 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 5 and 6, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitations: “the etching stopper layer includes the first wiring line; a metal layer formed of the same material as a material of the plurality of second wiring lines in the same layer as a layer of the plurality of second wiring lines is provided along an extending direction of the plurality of first wiring lines in an island shape between the opening and the flattening film and covers the etching stopper layer exposed from the opening and a peripheral end portion of the opening; and the first wiring line and the metal layer are electrically connected to each other through the opening” and “the flattening film is provided in the opening such that the opening is filled with the flattening film; the opening is formed along a first wiring line of the plurality of first wiring lines so as to overlap the first wiring line and not to overlap a second wiring line of the plurality of second wiring lines” in combination with the remaining limitations called for in claims 5 and 6.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 5 and 6. Therefore, claims 5 and 6 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 7-10 and 13-14 are also allowed as they depend from an allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829